Case 1:20-cv-03460-KBJ Document 88-25 Filed 09/17/21 Page 1 of 25




            Exhibit W 1:20-cv-003460-KBJ
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page12ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page23ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page34ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page45ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page56ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page67ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page78ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page89ofof24
                                                                  25
Case
 Case1:20-cv-03460-KBJ
       1:17-cv-06990-LGSDocument
                         Document88-25
                                   1-5 Filed
                                       Filed 09/14/17
                                             09/17/21 Page
                                                      Page 910ofof2425
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page10
                                                            11ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page11
                                                            12ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page12
                                                            13ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page13
                                                            14ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page14
                                                            15ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page15
                                                            16ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page16
                                                            17ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page17
                                                            18ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page18
                                                            19ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page19
                                                            20ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page20
                                                            21ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page21
                                                            22ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page22
                                                            23ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page23
                                                            24ofof24
                                                                   25
Case
 Case1:20-cv-03460-KBJ
      1:17-cv-06990-LGS Document
                         Document88-25
                                  1-5 Filed
                                       Filed09/14/17
                                             09/17/21 Page
                                                       Page24
                                                            25ofof24
                                                                   25
